FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed February 15, 2022.  Claims 11 and 13 have been amended.  Claims 17-26 remain withdrawn, and claims 11-14 and 16 are under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following rejections set forth in the prior Office action:
the rejections of claims for indefiniteness under 35 USC 112(b), in view of applicant’s amendments to claims 11 and 13;
the rejection of claims under 35 USC 112(d), in view of applicant’s amendments to claim 13; 
the rejection of claims 13-14 under 35 USC 102(a)(1), also in view of applicant’s amendments to claim 13 (specifically, the amendment clarifying that “each primer is ten to 40 nucleotides long and comprises at least one deoxyuridine (dU) residue in place of a deoxythymidine residue”); and
the rejection of claims 13-14 under 35 USC 101, in view of the amendment to claim 13 noted above in c (as the requirement for inclusion of at least one dU residue renders the claimed primers markedly different from naturally occurring nucleic acids. 
Claims 11-14 and 16 remain claims remain rejected for the reasons given below, which include new grounds necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election of Group I in the reply filed on August 3, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 17-26 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 3, 2020.
Applicant’s election of the species of a fusion between KANK2 and ALK in the reply filed on August 3, 2020 is again acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14 and 16 remain under consideration as directed to the elected species of a KANK2/ALK fusion probe (as well as combinations including additional probes, as previously indicated).  
Claim Rejections - 35 USC § 103
Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Reeve et al (WO9947706A1 {Sept. 1999]; previously cited) in view of Bijapur et al (Nucleic Acids Research 27(8):1802-1809 [1999]; previously cited).  It is noted that new grounds of rejection included herein (such as references to limitations present in amended (now) independent claim 13) were necessitated by applicant’s amendments.
Reeve et al teach compositions, including arrays, comprising all possible “N mer” oligonucleotides or subsets thereof “where N is preferably from 5 to 10” (see entire reference, particularly pages 4-5; quotation from page 5, lines 10-11).  Reeve et al teach that their N mers may be DNA, RNA, PNA or “mimetics or mixtures thereof” (see page 5, lines 12-13), and state that the molecules may be in solution (page 4) or "immobilised at a spaced location on a surface of a support” (page 5).  Reeve et al disclose the use of their reagents in sequencing by hybridization, and particularly in determining differences between target and reference sequences (see entire reference, particularly, e.g., pages 2-3).  
With particular regard to independent claims 11 and 13 as amended, the combinations of all possible 10mers taught by Reeve et al comprise many pairs of oligonucleotides that constitute sets of primers that meet the requirements of the claims, other than the requirement that each primer is “a deoxyribonucleic acid sequence comprising at least one deoxyuridine (dU) residue in place of a deoxythymidine residue”.  One of ordinary skill in the art would recognize that many combinations of 10mer oligonucleotides as taught by Reeve et al will function to specifically amplify the gene fusion of claims 11 and 13 under appropriate conditions.  It is noted that the primer sets of the claims are not required to be used in any particular manner, as the claims are directed to products; rather, the primers must be able to function in the manner specified in the claim. 
With further regard to other components of the claimed compositions – a target nucleic acid, a recombinant thermostable polymerase, and dNTPs – Reeve et al teach the use together, and compositions including, these additional components; see, e.g., the disclosure of preferred embodiments employing PCR amplification of target at pages 3-6, as well as the exemplification at pages 8-13, and claims 10-11).  With further regard to claims 13-14, Reeve et al also teach kits including the materials for use in their methods.
Reeve et al thus teach all requirements of independent claims 11 and 13, other than the requirement for the presence of “at least one” dU residue in each primer. It is noted that Reeve et al do teach the use in their Nmers of bases that “improve hybridization properties of the Nmers without increasing the nucleic acid sequence complexity” (pages 4-5); however, Reeve et al do not specifically teach the inclusion of any dU residue in their oligomers. 
Bijapur et al teach the use of the dU 5-(1-propargylamino)-2’-deoxyuridine in short oligomers to produce oligomers that form more stable triplexes, without sacrificing specificity, and eliminating the need for the presence of divalent metal ions when wishing to form triplexes (see entire reference, particularly page 1802, right column, and page 1808, right column).  
In view of the teachings of Bijapur et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared a set of 10mer oligonucleotides as taught by Reeve et al, each including at least one dU residue, as taught by Bijapur et al, and thereby to have prepared compositions embraced by the claims.  An ordinary artisan would have been motivated by the teachings of Reeve et al to have included any type of alternative base expected to improve any hybridization property without sacrificing specificity, and the teachings of Bijapur et al establish that dU may function as such a substitute base.  An ordinary artisan would have recognized such a modification as providing the benefit of oligomers that could also be employed successfully in triplex formation (as taught by Bijapur et al); additionally or alternatively, one of ordinary skill in the art would have recognized such a modification as the substitution of one prior art technique and material for another to achieve a predictable result (of preparing and providing oligomers with improved hybridization properties).
With regard to the functional requirements of claims 11 and 13, and of dependent claims 12, 14, and 16, it is reiterated that the compositions of Reeve et al include numerous sets of primers targeting elected SEQ ID NO: 272, and capable of specifically amplifying the fusion location, or a break point, therein; an ordinary artisan would further recognize that 10mers containing at least one dU could be employed to achieve the same function (as again, the claims are directed to products, and only required that the intended uses of the claims may be achieve under some type of conditions).  The compositions of Reeve et al including all possible 10mers further include sets of primers that could be employed to amplify any of a variety of other target fusion sequences, including those of the dependent claims (and primers modified in view of Bijapur et al would similarly function in the required manner under at least some type of selected amplification conditions).  With further regard to claims 13-14, it is reiterated that Reeve et al teach kits including the materials for use in their methods, and thus Reeve et al in view of Bijapur et al thus also suggest products as claimed.  
The reply of February 15, 2022 traverses the rejection on the following grounds.  The reply argues that “Bijapur merely teaches the use of specific, modified dU residues in oligonucleotides for triplex formation”, and specifically teaches “DNA triplexes in which the third strand thymines were replaced with 5-propargylamino-dU (UP), a modified dU that is a charged analogue of thymine” (Reply page 7).  Applicant summarizes some properties and benefits of UP taught by Bijapur, urging that these benefits are provided by the positively charged amino group, suggesting that “unmodified uridine residues would not be expected to increase triplex stability” (Reply page 8).  Applicant further argues that Bijapur “does not mention or suggest a composition for amplifying a fusion between the KANK2 gene and the ALK gene comprising SEQ ID NO: 272 using deoxyribonucleic acid primers comprising at least one dU residue in place of a deoxythymidine residue”.
These arguments have been thoroughly considered but are not persuasive.  
With regard to applicant’s argument that Bijapur “merely teaches the use of specific, modified dU residues” and that these residues are employed in oligonucleotides “for triplex formation”, it is noted that the language of the claims does not exclude such structures, nor does the disclosure provide, e.g., a limiting definition that excludes use of the type of dU structures taught by Bijapur.  In fact, it is noted that the specification provides a broad description of “modified ribonucleotide or deoxyribonucleotide” suggesting that modified nucleosides/nucleotides in any form would be encompassed by the claims (see paragraph 84 on page 17); the claims under consideration thus simply require “at least one deoxyuridine (dU) residue in place of a deoxythymidine residue” without further limitation, such that other modification may apparently be present with regard to the “at least one” dU of the claims.  It is also noted that Bijapur et al teach that their dU is employed as a replacement for deoxythymidine (see, e.g., the Abstract), such that the specific type of substitution referenced in the claims is taught by Bijapur et al.  Regarding the assertion that Bijapur does not teach fusions of the claims, it is noted that such fusions are not in fact present in any of the claimed products (rather, the claims require primers that may be employed in some manner to “specifically amplify” the fusion nucleic acid referenced in the claims); as the products actually required by the claims are suggested by Reeve et al in view of Bijapur et al, the invention as claimed is rendered obvious by the teachings of the prior art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634